Citation Nr: 0828065	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the Lincoln, 
Nebraska , Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim on appeal.

In April 2008, the undersigned presided over a Travel Board 
hearing at the Lincoln RO, where the veteran provided 
testimony in support of his claim.  A transcript of the 
hearing is contained in the record.


FINDING OF FACT

Hearing loss of the right ear is etiologically related to 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, hearing 
loss of the right ear was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA examination report, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran was afforded a VA examination in February 2007.  
The measured puretone thresholds values for the right ear 
were 25 decibels at 500 hertz, 20 decibels at 1000 hertz, 25 
decibels at 2000 and 3000 hertz, and 55 decibels at 4000 
hertz.  The veteran's speech recognition score using the 
Maryland CNC Test for his right ear was 96.  He was diagnosed 
with moderate sensorineural hearing loss in his right ear.  
As the veteran's auditory threshold at 4000 hertz was 55 
decibels, the Board finds this qualifies as a current 
disability under 38 C.F.R. § 3.385.

The veteran additionally shows in-service occurrence or 
aggravation of his right ear hearing loss.  The record shows 
that the veteran served aboard the USS Kittyhawk and worked 
in the boiler room where he was exposed to loud engines and 
pressurized steam leaks that would cause high-pitched noises.  
The veteran is currently service connected for bilateral 
tinnitus and left ear hearing loss based on his exposure to 
this noise.

The veteran's entrance examination report shows that 
audiometric testing of his right ear revealed pure tone 
thresholds (ISO) of 35, -5, -5, -5, 5, and -5 at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.  The 
veteran's separation examination report shows that 
audiometric testing of his right ear revealed pure tone 
thresholds (ISO) of 20, 25, 20, 15, 10, and 10 at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.  The 
veteran's separation exam additionally revealed a hearing 
loss disability in his left ear, but did not reveal such 
disability in his right ear.  The separation exam, however, 
does show that the veteran suffered some hearing loss in his 
right ear when compared to the entrance examination, although 
that hearing loss still remained within normal limits.  
Compare October 1968 entrance examination with September 1972 
separation examination.

The Board also finds that when weighing all reasonable doubt 
in the veteran's favor, the record contains a competent nexus 
opinion connecting his current right ear disability with his 
active duty service.  In the February 2007 VA examination, 
the examiner was asked to review the claims file, examine the 
veteran, and provide an opinion addressing whether it was at 
least as likely as not that his hearing loss was due to his 
military service.  While the examiner believed it was at 
least likely than not that the veteran's left ear hearing 
loss began in service, he also stated that "it [wa]s not 
likely that the veteran's hearing loss in the right ear [wa]s 
due to military noise exposure because his hearing was normal 
in the right ear at separation."  The examiner did not 
discuss the fact that the veteran showed some hearing loss in 
service, although, as noted above, it did not rise to the 
level of a disability.

The record contains a contradicting private opinion from an 
audiologist, dated in April 2008.  The audiologist conducted 
an audiogram and diagnosed mild high frequency sensorineural 
hearing loss in the left ear.  The physician examined the 
veteran's service records.  The physician opined that it was 
"quite likely" that the veteran's exposure to the loud 
noise of engines while in service caused the onset of his 
current bilateral hearing loss and tinnitus disabilities.

When faced with two differing medical opinions, the Board 
must weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999).  The Board is also mindful that it 
cannot make its own independent medical determination, and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 31 
(1998).  The Board may favor the opinion of one competent 
medical expert over that of another, provided the reasons 
therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-
25 (1998).

Furthermore, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b);   38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

The Board finds that both medical opinions are equally 
competent.  The examiners both examined relevant records in 
the claims file, conducted audiograms, and provided a 
diagnosis and opinion.  The Board notes that while the VA 
examiner found it was more likely than not that the veteran's 
exposure to loud noises caused his hearing disability in the 
left ear, the examiner based his opinion that the veteran's 
right ear disability was not caused by the noise solely on 
the fact that the separation exam did not reveal a 
disability.  The Board finds that the April 2008 opinion and 
the evidence of some hearing loss in the right ear at 
separation when compared to the entrance examination are in 
favor of the veteran's claim.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that entitlement to service connection for 
hearing loss of the right ear should be granted.  In reaching 
this decision, the Board considered and applied the doctrine 
of reasonable doubt, as the preponderance of the evidence is 
in favor of the veteran's claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


